DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-18 are examined in the office action of which claim 1 has been currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-6 and 8-18, instant claim 1 was amended with the limitation of
“heat treating a portion or portions of the steel material to create at least one softened area having a second ductility and a second strength,”
“the finished component comprises the at least one softened area having the second ductility and second strength with the remainder of the finished component having the first ductility and the first strength.” (amendments emphasized).
However, instant specification does not teach the specific limitations as claimed and teaches as follows:
(Page 4: 1-14) “According to the invention the material in the method for manufacturing a component is a steel with an austenitic microstructure and with a TWIP (Twinning Induced Plasticity), TRIP/TWIP or TRIP (Transformation Induced Plasticity) hardening effect. Further, the material according to the invention is a steel which fulfils the microstructure effect and which has been specific cold work hardened during the manufacturing of the steel. In the manufacturing method of a component the starting material is in the shape of a sheet, coil, panel, plate, tube, profile, rivet or wire, and according to the invention the material is heat treated to create at least one softened area with high ductility and lower strength than the initial high strength material by heat treating the part of the component material required for the softened area at the temperature range 800-1250° C., preferably 900-1150° C.”
(Page 4:25 - 5:9) In the TWIP effect a large amount of deformation is driven by the formation of deformation twins. The twinning causes a high value of instantaneous hardening rate when the microstructure becomes finer and finer. The resultant twin boundaries act like grain boundaries and strengthen the steel. The hardening rate value increases to a value of 0,4 at an approximate engineering strain of 30% and then remains constant until both the uniform elongation and the total elongation reach 50%. he TRIP effect refers to the transformation of metastable retained austenite to martensite during plastic deformation as a result of imposed stress or strain. This property allows stainless steels having the TRIP effect to have a high formability, while retaining excellent strength. By means of the heat treating step carried out by for instance by annealing according to the present invention annealed areas are created in the component in order to remove twins from the microstructure of the steel in the annealed areas. Thus annealed areas are softened areas with high ductility and lower strength and hardness than the initial high strength material.
(Page 5: 10-22) “The annealing according to the invention can be carried out during a forming process of the material to a desired shape when a heated forming tool is used. The annealing according to the invention can for instance be combined with a subsequent cathodic dip coating hardening in a furnace at the temperature range of 180-220° C. The annealing when manufacturing the component can be carried out also between two forming steps in which case areas softened by annealing are again formed. Multi-forming with the annealing step are used for very complex components as well as for thin components having a thickness of less than 0.6 mm. Further, the annealing according to the invention can be realized in connection with welding by a resistance, beam or arc welding process, by inductive heating as well as by conductive heating with current conduction, in a heat treatment furnace during press hardening or during laser or electron beam machining of the component.”
Therefore, there is no teaching in the instant specification of heat treating of “portions” and “the finished component comprises the at least one softened area having the second ductility and second strength with the remainder of the finished component having the first ductility and the first strength” as claimed in the instant claims.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6 and 8-18, Claim 1 recites the limitation "the finished component" in 3rd last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 and 8-18 are dependents of claim 1, do not resolved the above issue and therefore are also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, 12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 108 163 A1 of Lackman and its English machine translation (DE'163).
Regarding claim 1, DE'163 {whole document} teaches [title, abstract] a “Method for producing an armor component (1) for a motor vehicle, using a steel alloy” (which reads on “method of manufacturing a component” of the instant claims), [0015], [0033], [0039], [0041], [0046] with the steel having an austenitic structure wherein the method comprises [0024] “trimming a blank from a cold-rolled or hot-rolled sheet”  thereby reading on “providing a steel material that has been cold work hardened in a first forming process and has a first ductility and a first strength” of the instant claims since cold-rolling into the sheet would effectively harden it into a sheet – this is the effect or the definition of cold rolling as one skilled in the art would understand; the process of cold rolling is a forming process as it forms the shape/thickness; in addition, the steel sheet which has been cold-rolled would inherently have a ductility and a strength therefore would meet the first ductility and first strength of the instant claim.
DE'163 further teaches [0014] [0029] [0030] [0031] the steel being annealed or heat treated which reads on the heat treating of the instant claim. With respect to heat treated area being “softened area”, one skilled in the art recognizes annealing or heat treatment would remove stresses in the steel and therefore would effectively be softer than the hardened cold formed areas. In addition, the annealing or heat treatment in the prior art of the steel sheet which has been cold-rolled would inherently have a ductility and strength thereby reading on the second ductility and second strength of the instant claims. With respect to the limitation of second ductility being higher than the first ductility and second strength being lower than the first of the instant claims, this would naturally flow from the annealing or heat treatment step of the prior art as one skilled in the art recognizes that annealing or heat treatment makes it more ductile while the strength of the annealed area is lowered.
Regarding the limitation of “the finished component comprises the at least one softened area having the second ductility and second strength with the remainder of the finished component having the first ductility and the first strength” of instant claim 1, as noted above, this would naturally flow from the annealing or heat treatment step of the prior art as one skilled in the art recognizes that annealing or heat treatment makes it more ductile while the strength of the annealed area is lowered.
In the alternative, DE'163 further teaches “[0029] In addition, for both the hot formed and the cold formed components, it is possible to anneal the components by annealing between 500 ° C and 1000 ° C for a period of up to 5 hours. [0030] In particular, it is possible in a cold-formed armor component to heat-treat it by an optional at least partial annealing between 50 ° C and 1000 ° C for up to 5 hours after the forming and thus adjust the original properties of the starting material used again to a twin formation and / or Phase transformation of the material structure by the TWIP and / or TRIP effect as the dominant deformation mechanism to adjust.” [0031] “As an alternative or in addition, it is possible for the component to be thermally treated by heating, in particular inductive local and targeted heating, for example at the edge seam, to a temperature of 700 ° C. to 900 ° C. for a period between 1 minute and 30 minutes.” [0028] “The thermal treatment is also preferably carried out as a thermal coating process, again using cathodic dip coating or galvanizing. The previously described time and temperature intervals for the KTL process and the galvanizing for the hot-formed component apply analogously to the coldformed component.” [0033] “In the case of the armor components manufactured according to the invention, not only is a high degree of freedom of shaping taken into account, but also sufficient further processing, for example by thermal joining, in particular welding.” [0048] “The yield strength of the molded armor components can thus be set and varied locally between 300 MPa and 1,100 MPa.” “The components produced in this way can be coupled to other components or frame elements by further processing. This can be done for example by screwing, gluing or also by thermal joining, for example by welding.” Therefore, the prior art teaches taking a sheet, [0024] “trimming a blank from a cold-rolled or hot-rolled sheet” (which means it has been formed) undergoing a heat treatment step and further undergoing an annealing step which later undergoes further processing such as [0024] “whereby the bending is carried out as cold forming between –200 ° C and + 400 ° C, - welding several bent blanks to the desired component.”, [0026] “In the context of the invention, the various folded boards are then completed to form a desired component by a thermal joining process.” and  [0035] “In the context of the invention, the reinforcement component and the main component can then be glued to one another, for example, with the incorporation of an adhesive then both components being formed directly in a forming tool.” Further processing reads on the second forming step as claimed in the instant claims.  Although the prior art does not explicitly teach the second forming process to create a softened area, it would have been obvious to one skilled in the art to include heat treatment as part of the second forming process to set and vary locally the yield strength of the armor component and thereby creating regions of softened areas in the final product. 
Regarding claims 2 and 15, DE'163 teaches that its steel has {abstract, [0014]} “Manganese (Mn) 15-30”, [0037] carbon (C) 0.2-0.8 and Nitrogen (N) <0.01. The claimed ranges of instant claims 2 and 15 of Mn overlaps or lies within the range provided by the prior art. Although no specifically discussing C+N, as noted above the prior art teaches ranges of C and N as carbon (C) 0.2-0.8 and Nitrogen (N) <0.01 which means the sum of C and N or C+N would be 0.2 ≤ C+N < 0.81. The claimed range of the C+N instant claim 2 also lies within or overlaps the range provided by the prior art. In addition, the prior art teaches material hardening by the way of [0015], [0030] Twinning Induced Plasticity (TWIP) thereby reading on the instant limitation of the work hardening by TWIP.
With respect to the claimed ranges of Mn and C+N of instant claims 2 and 15, as the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
In addition, with respect to the claimed formula of C+N of instant claim 2, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding claim 3, the prior art teaches [0030] “In particular, it is possible in a cold-formed armor component to heat-treat it by an optional at least partial annealing between 50 ° C and 1000 ° C for up to 5 hours after the forming and thus adjust the original properties of the starting material used again to a twin formation and / or Phase transformation of the material structure by the TWIP and / or TRIP effect as the dominant deformation mechanism to adjust.” thereby reading on the instant claims as TRIP/TWIP effectively provides strain hardening thereby reading on the work-hardening effects of the instant claim. 
Regarding claims 5 and 17, DE'163 teaches [0030] “at least partial annealing between 50 ° C and 1000 ° C for up to 5 hours after the forming” and [0031] “thermally treated by heating, in particular inductive local and targeted heating, for example at the edge seam, to a temperature of 700 ° C. to 900 ° C. for a period between 1 minute and 30 minutes”. The claimed ranges of temperature of annealing of the instant claims overlap or lie inside the ranges provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 6, instant claim depends on claim 5 and the relevance of DE'163 regarding claim 1 is set forth supra. DE'163 teaches {[0019], [0020], claim 3} of cathodic dip coating in conjunction with the heat treatment wherein the cathodic temperature is performed at a temperature of 150 - 250°C. The claimed ranges of temperature of annealing of the instant claims overlap or lie inside the ranges provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 8-10, instant claims depends on claim 5 and the relevance of DE'163 regarding claim 5 is set forth supra.
Regarding claim 8, DE'163 teaches [0024] “Welding a plurality of folded blanks to the desired component, - thermal treatment of the component”  “[0033] In the case of the armor components produced according to the invention, not only a high freedom of shaping is taken into account, but also a sufficient further processibility, for example by thermal joining, in particular welding. In particular, an austenitic welding filler is used in this case, without any softening of the heat-affected zone and thus a disadvantageous change of the material structure being produced for the armor. Alternatively or in addition to the thermal joining, it is possible to screw the component or even to glue.” [claim 7] “Method according to one of claims 1 to 6, characterized in that the armor component produced according to the invention ( 1 ) is coupled with another component, in particular with a frame structure component, by welding, gluing and / or screwing.” thereby showing that the heat treatment can be coupled with welding as claimed in the instant claim.
Regarding claim 9, DE'163 teaches [0031] “Alternatively or in addition, it is possible that the component is thermally treated by heating, in particular inductive local and targeted heating” thereby reading on the inductive heating of the instant claim.
Regarding claim 10, DE'163 teaches [0019] “The coating process, in particular one of the two aforementioned coating processes, produces the hot-worked and press-hardened component produced exposed to relatively short-term and low-temperature coating method at a maximum of 500 ° C, so that the component properties are not adversely affected.” [0025] “For the cold forming process, the freedom of forming is limited, which is why here in particular a bending or folding in contrast to a three-dimensional shapes by a deep-drawing tool or a press tool is used.” Since the prior art teaches “press-hardening”, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to integrate the press hardening process as well as the annealing process to create a simpler and more efficient process of making the steel.
Regarding claim 12, DE'163 teaches [0024] “Cutting a blank from a cold-rolled or hot-rolled sheet” thereby reading on the sheet limitation of the instant claim.
Regarding claim 14, DE'163 teaches [0001]-[0006] “an armor component for a motor vehicle”, [0003] “motor vehicles are constructed by appropriate armor measures against ballistic effects such that projectiles or detonations can not penetrate into the interior or safety-related areas of the motor vehicle”,  [0032] “They are thus particularly suitable as part of a side wall, end wall, a vehicle floor, a vehicle roof or a vehicle rear. In particular, the armor components according to the invention can replace the original body components and particularly preferably the body exterior components or be arranged behind the original body panel as an additional armor component.” thereby reading on the component since the prior art teaches it can be used in the “s part of a side wall, end wall, a vehicle floor, a vehicle roof or a vehicle rear” for motor vehicles.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 108 163 A1 of Lackman and its English machine translation (DE'163) as applied to claim 1 above, and further in view of US 2004/0129355 A1 of Hower (US'355).
Regarding claims 4 and 16, claim 4 depends on claim 1 and claim 16 depends on claim 4 and the relevance of DE'163 regarding claim 1 is set forth supra. DE'163 teaches [0030] “In particular, it is possible in a cold-formed armor component to heat-treat it by an optional at least partial annealing between 50 ° C and 1000 ° C for up to 5 hours after the forming and thus adjust the original properties of the starting material used again to a twin formation and / or Phase transformation of the material structure by the TWIP and / or TRIP effect as the dominant deformation mechanism to adjust.” thereby reading on the instant claims as TRIP/TWIP effectively provides strain hardening thereby reading on the work-hardening effects of the instant claim provided by TRIP.
Although DE'163 teaches that its steel has [0014] “at least the following alloy constituents expressed in weight percent: Manganese (Mn) 15-30,  Boron (B) 0.001-0.01 and further alloying constituents, the remainder iron and impurities caused by melting”, it does not explicitly teach of Nickel in the claimed ranges. In the same field of endeavor,  US 2004/0129355 A1 of Hower (US'355) teaches (title, abstract) Method of manufacturing a product from steel and product manufactured according to said method wherein [0010] “Preferred steel materials are those which have a TRIP or TWIP effect. Use is therefore preferably made of a steel material with a composition of 10 to 30% manganese, 0 to 6% silicon and 0 to 8% aluminum. Additional austenite-stabilizing alloying elements, such as Cr and Ni, each up to 6%, are preferably included. These elements can, owing to their austenite-stabilizing property, partly replace Mn and at the same time have advantageous effects such as, for example, corrosion-inhibiting properties. Other usual steel-accompanying elements are possible.” In addition, US'355 teaches of local heat treatment of these steels. The claimed ranges of Ni of the instant claims lie within or overlap the range provided by US'355.Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of DE'163 and add up to 6% of Ni as suggested by US'355. Doing so would be advantageous since Ni can enhance the austenite-stabilizing property as well as corrosion-inhibiting properties of the steel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 108 163 A1 of Lackman and its English machine translation (DE'163) as applied to claim 1 above, and further in view of “The use of laser surface-annealed treatment to retard fatigue crack growth of austenitic stainless steel” of Tsay (NPL’1).
Regarding claim 11, claim 11 depends on claim 1 and the relevance of DE'163 regarding claim 1 is set forth supra. It is noted that DE'163 does not teach of annealing during laser or electron beam machining of the component. In same field of endear, “The use of laser surface-annealed treatment to retard fatigue crack growth of austenitic stainless steel” of Tsay (NPL’1) teaches of using laser surface-annealed treatment and teaches of the benefits of the laser treatment in steel such as “Laser-hardening treatment has been reported to increase the wear resistance in addition to improvement on the fatigue properties of steels”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of DE'163 and apply laser treatment as taught by NPL’1 which is an annealing to retard fatigue crack growth of austenitic stainless steel. (NPL’1 abstract, Introduction, Results and discussion).

Claims 13 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 108 163 A1 of Lackman and its English machine translation (DE'163) as applied to claim 1 above, and further in view of US 2008/0247902 A1 of Scheller (US'902).
Regarding claims 13 and 18, instant claim depends on claim 1 and the relevance of DE'163 regarding claim 1 is set forth supra. Although DE'163 teaches that its steel has [0014] “at least the following alloy constituents expressed in weight percent: Manganese (Mn) 15-30,  Boron (B) 0.001-0.01 and further alloying constituents, the remainder iron and impurities caused by melting”, it does not explicitly teach of Chromium in the claimed ranges. In the same field of endeavor, US 2008/0247902 A1 of Scheller (US'902) teaches (title, abstract) High-Strength, Lightweight Austenitic-Martensitic Steel and the Use Thereof and teaches [0027] The lightweight steels according to the invention can be divided into two different steel types. The first steel type comprises rustproof lightweight steels with TRIP effect and with chromium content in the limits of greater than 12.0 to 18%. The second steel type comprises lightweight steels with TRIP/TWIP effect and with chromium content of more than 0.5% and smaller than 12.0% that generally are weather-resistant and corrosion-resistant. The claimed ranges of Cr of the instant claims lie within or overlap the range provided by US'902.Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of DE'163 and add chromium content in the limits of greater than 12.0 to 18% as suggested by US'902. Doing so would be advantageous since Cr can enhance the corrosion-inhibiting properties of the steel {US'902 [0029] – [0033]}. In addition, US'902 teaches [0032] “The mechanical properties of the stainless steels according to the invention with chromium content greater 12 and less than 18% are comparable to the mechanical properties of rustproof soft-martensitic steels inasmuch as there is still residual austenite in the micro-structure.” thereby reading in the stainless steel of the instant claims. 

Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive.
Regarding the arguments that the prior art DE'163 does not teach of the softened and the properties of the final component of the prior art are homogeneous, Applicant's arguments have been fully considered but they are not persuasive.
The prior art teaches [0031] “As an alternative or in addition, it is possible for the component to be thermally treated by heating, in particular inductive local and targeted heating, for example at the edge seam, to a temperature of 700 ° C. to 900 ° C. for a period between 1 minute and 30 minutes.” and further teaches that “The material structure in the bending areas is homogenized, with a thermal coating process then optionally being able to be carried out. ” Therefore,  the prior art explicitly teaches that the component can be made via locally and targeted heat treatment and therefore would result in areas that would have different properties such as ductility and strength.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733